Citation Nr: 0012557	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1968 
to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued evaluation of the 
veteran's PTSD as 50 percent disabling.  A notice of 
disagreement was received in May 1997, a statement of the 
case issued in May 1997, and a substantive appeal was 
received in May 1997.  This case was previously remanded by 
the Board in April 1998.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
service-connected PTSD renders him demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes numerous VA treatment records, a July 1999 VA 
examination report and a July 1999 Social Industrial survey 
report, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Under former regulations, a 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria:  total 
isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 50 percent evaluation is assigned 
if there is occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned if there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned if there is total social and occupational 
impairment due to symptoms including gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran was granted service connection for PTSD in 
December 1987, with an evaluation of 10 percent.  Evaluation 
was increased to 30 percent in September 1991 and to 50 
percent in June 1993.  In October 1996, a re-evaluation of 
the veteran's PTSD was initiated, following a period of VA 
inpatient psychiatric hospitalization.  It would seem that 
such medical records would constitute an informal claim for 
an increase.  At any rate, a reading of the statement of the 
case reveals that the RO has essentially considered evidence 
from October 1, 1996, on, and the Board therefore finds that 
both the old and the new rating criteria must be considered.  
In other words, the date of the claim for an increased rating 
appears to have been prior to November 7, 1996.  

A review of the record reveals that the veteran has been 
hospitalized at VA facilities for treatment for his PTSD on 
various occasions.  His Global Assessment of Functioning 
(GAF) scores have ranged from 35 to 70.  A score of 35 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  Diagnostic 
and Statistical Manual of Mental Disorders 47 (4th ed. 1994) 
(hereinafter DSM-IV).

In July 1999, the veteran had both a VA PTSD examination and 
a social industrial survey performed.  At the VA examination, 
the veteran reported at least 20 or more hospitalizations for 
emotional problems within the past 10 years.  He reported 
that he was seeing a psychiatrist once a month, was on 
psychiatric medication, attended group therapy weekly, and 
saw a psychologist for individual therapy weekly.  He was 
last employed in 1991, when he stopped due to burn out and 
stress.  He complained of depression, nightmares, flashbacks, 
feelings of anger, rage and guilt.  He had had some suicidal 
ideation, without any attempts, and no homicidal ideation or 
attempts.  His nightmares and flashbacks were usually about 
combat.  Flashbacks occurred about once every two months.  He 
avoided diesel fluid, combat movies and talking about 
Vietnam.  He reported having some friends, and spending time 
with his grandchildren.  He also went to movies about every 
other month.  He could sometimes express love, warmth and 
affection, but could be very cold when he got depressed.  He 
looked forward to watching his grandchildren grow up.  He 
spent a lot of time at the VA, in various programs and 
volunteering.  On examination, the veteran was neatly and 
appropriately dressed, and was pleasant and cooperative.  His 
mood seemed euthymic, affect was appropriate, and he 
sometimes seemed a little fatigued.  He was well-oriented to 
time, place, person and date.  He did not experience any 
visual hallucinations, but did report hearing the voices of 
people he knew in Vietnam whenever he thought about that 
time.  There was no evidence of delusional thought.  His 
short-term memory on recall testing was somewhat impaired.  
The examiner was of the opinion that the veteran was capable 
of obtaining employment.  According to the examiner, the 
veteran's failure to be employed was related to "burn out" 
which was unrelated to the PTSD diagnosis.  A GAF score of 
68-78 was assigned.

The Social Industrial Survey report reveals impairment to a 
greater degree that that described in the VA examination 
report.  According to the survey, the veteran had an anxious 
affect on examination.  He had a history of numerous periods 
of hospitalization and involvement with PTSD therapy programs 
and addiction programs.  The veteran had also been employed 
by the VA for approximately 7 years as an office clerk and 
drug counselor, interspersed with many ups and downs 
affecting his ability to continue employment.  The veteran 
had a history of sporadic employment overall.  After losing 
his employment with the VA, he enrolled in a college program, 
but had not completed it.  His attendance was inconsistent.  
With regard to his social adjustment, the veteran was 
separated from his second wife.  He had five children with 
whom he continued to have contact, but he was too self-
absorbed to offer them much nurturing or stability.  The 
veteran had occasional contact with his siblings.  His 
relationships were described as "tumultuous."  In 
conclusion, it was stated that the veteran required 
considerable support to help him function in a stable manner 
and that he was easily overwhelmed by anxiety and PTSD 
symptoms.  Numerous attempts at therapy were noted with 
continued setbacks whenever he encountered stress.  The 
report concluded that the veteran was not able to hold 
employment because he would not be able to meet the basic 
requirements of consistency, reliability and productivity, 
due to his PTSD symptoms.  His good periods were described as 
brief.

The Board finds that the criteria in effect prior to November 
7, 1996, is more favorable to the veteran.  Under such former 
regulations, a 100 percent rating is warranted if the veteran 
is demonstrably unable to obtain or retain employment.  The 
Board is mindful of the statutory mandate that the veteran 
should be afforded the benefit of reasonable doubt.  See 38 
U.S.C.A. § 5107(b).  With this principle in mind, the Board 
concludes that unemployability should be conceded.  The 
veteran has had numerous periods of prolonged hospitalization 
in recent years due to his PTSD symptoms which would be 
extremely disruptive to employment.  Furthermore, employment 
would appear to be affected because he cannot be consistent, 
reliable and productive due to his PTSD symptoms.  While 
certain evidence (including some GAF scores) suggests that 
the PTSD may not result in unemployability, the number and 
frequency of hospitalizations together with the social 
industrial survey findings raise a reasonable doubt which 
must be resolved in the veteran's favor. 


ORDER

Entitlement to a 100 percent evaluation for PTSD under the 
pre-November 7, 1996, criteria is warranted.  To this extent, 
the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


